DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 12/23/2019.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-20 are pending in the application.
Claim Objections
Claim 5 and18 objected to because of the following informalities:  
Claim 5 line 2: “second end” should be “first end”
Claim 18 line 2: “Aligning” should not be capitalized
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell (US 5653231).
In regards to claim 1, Bell discloses a suction stylet assembly for endotracheal intubation, comprising: an elongated tubular member (flexible tube 14) having a first end (distal tip 12) and a second end (proximal end 18, column 7 line 13-16 and 55), the elongated tubular member having one or more apertures proximate to the first end (axially directed aperture 13 and radially directed apertures 13b, column 7 line 51-54, Fig 3); and a handle member having a first end, a second end, and a side that runs between the first end and the second end (see Annotated Fig 3), the first end of the handle member in communication with the second end of the elongated tubular member (Fig 3), the handle member including: a first passageway passing through the handle member running from the first end to the second end, the elongated tubular member coaxial with the first passageway (lumen 16 through tube, column 7 line 14-15, tube, see Annotated Fig 3); a hose fitting located at the second end (means to connect 20 for attachment of a vacuum source, column 7 line 55-57), the hose fitting configured to receive a hose that provides suction in removing bodily fluids (means to connect 20 for attachment of a vacuum source, column 7 line 55-57); and an aperture located on the side, the aperture forming a second passageway through the handle member running between the side and the first passageway (valve means 22, Fig 3), the aperture configured to permit a user to selectively block the aperture with a digit of the user, thereby selectively controlling suction provided between the hose fitting of the handle member and the first end of the elongated tubular member (column 7 line 63 – column 8 line 5).

    PNG
    media_image1.png
    224
    861
    media_image1.png
    Greyscale

Annotated Fig 3
In regards to claim 2, Bell discloses the device of claim 1 and Bell further discloses wherein the hose fitting is a Christmas tree hose fitting (Fig 3).
In regards to claim 3, Bell discloses the device of claim 1 and Bell further discloses wherein at least one of the one or more apertures of the elongated tubular member is a murphy eye (radially directed aperture 13b, column 7 line 51-53, Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 9, 13-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 5653231) in view of Reese (WO 96/04950).
In regards to claim 4, Bell discloses the device of claim 3.
Bell does not disclose wherein the murphy eye of the elongated tubular member is concentric with a murphy eye of an endotracheal tube while the elongated tubular member is sheathed by the endotracheal tube.
However, Reese teaches wherein the murphy eye of the elongated tubular member is concentric with a murphy eye of an endotracheal tube while the elongated tubular member is sheathed by the endotracheal tube (page 12 line 17-18, Fig 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell wherein the murphy eye of the elongated tubular member is concentric with a murphy eye of an endotracheal tube while the elongated tubular member is sheathed by the endotracheal tube as taught by Reese as this would allow the suction to continue should the ends of the tubes be obstructed.
In regards to claim 5, Bell discloses the device of claim 1.
Bell does not disclose the handle member further comprising a sheath portion located at the second end, the sheath portion forming a female connector configured to receive a connector of an endotracheal tube.
However, Reese teaches the handle member further comprising a sheath portion located at the second end, the sheath portion forming a female connector configured to receive a connector of an endotracheal tube (page 10 line 22-26, Fig 3 and 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell the handle member further comprising a sheath portion located at the second end, the sheath portion forming a female connector configured to receive a connector of an endotracheal tube as taught by Reese as this would provide a way to set and maintain a secure connection between the stylet handle and the endotracheal tube.
In regards to claim 9, Bell discloses the device of claim 1.
Bell does not disclose wherein the elongated tubular member provides structural support for an endotracheal tube during intubation of a patient.
However, Reese teaches wherein the elongated tubular member provides structural support for an endotracheal tube during intubation of a patient (page 12 line 3-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell wherein the elongated tubular member provides structural support for an endotracheal tube during intubation of a patient as taught by Reese as this would allow the stylet to be used to shape and guide the endotracheal tube while it is being inserted.
In regards to claim 12, Bell discloses a method of using a suction stylet assembly for endotracheal intubation, the method comprising: inserting an elongated tubular member (flexible tube 14) of the suction stylet assembly into an endotracheal tube (column 7 line 8-12), the elongated tubular member having a first end (distal tip 12) and a second end (proximal end 18, column 7 line 13-16 and 55), 	the endotracheal tube having a first end and a second end (see Annotated Fig 3), the handle member having a first end and a second end (see Annotated Fig 3), the first end of the handle member in communication with the second end of the elongated tubular member (Fig 3), the handle having a hose fitting located at the second end of the handle member (means to connect 20 for attachment of a vacuum source, column 7 line 55-57); connecting suction tubing to the hose fitting, the suction tubing providing suction for removing unwanted bodily fluids (column 7 line 8-12); inserting the first end of the elongated tubular member and the first end of the endotracheal tube into a trachea of a patient (column 7 line 8-12); selectively blocking an aperture on the handle member to selectively provide suction to the first end of the elongated tubular member provided by the connected suction tubing; and removing the suction stylet assembly from the endotracheal tube (column 7 line 63 – column 8 line 5).
Bell does not disclose the endotracheal tube having a connector located at a second end of the endotracheal tube or positioning a handle member of the suction stylet assembly in contact with the connector.
However, Reese teaches the endotracheal tube having a connector located at a second end of the endotracheal tube (page 10 line 22-26 and page 13 line 23-25, Fig 5 and 6); positioning a handle member of the suction stylet assembly in contact with the connector (page 10 line 22-26 and page 13 line 23-25, Fig 5 and 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell wherein the endotracheal tube having a connector located at a second end of the endotracheal tube or positioning a handle member of the suction stylet assembly in contact with the connector as taught by Reese as this would provide a structure which would guide the insertion of the stylet into the endotracheal tube and prevent the stylet form being inserted too far.
In regards to claim 13, Bell in view of Reese teaches the method of claim 12 and Bell further discloses wherein the aperture is located on a side of the handle member located between the first end and the second end of the handle member (valve means 22, Fig 3).
In regards to claim 14, Bell in view of Reese teaches the method of claim 12 and Bell further discloses wherein selectively blocking the aperture on the handle member is performed with a digit of a user (column 7 line 63 – column 8 line 5).
In regards to claim 15, Bell in view of Reese teaches the method of claim 12 and Bell further discloses wherein blocking the aperture on the handle member provides suction that draws unwanted bodily fluids located proximate to the first end of the elongated tubular member, through the elongated tubular member and the handle member, and to the connected suction tubing (column 8 line 2-5).
In regards to claim 17, Bell in view of Reese teaches the method of claim 12.
Bell does not disclose further comprising: bending the elongated tubular member and the endotracheal tube into a configuration optimal for intubation, the elongated tubular member maintaining the bent configuration for the endotracheal tube.
However, Reese teaches further comprising: bending the elongated tubular member and the endotracheal tube into a configuration optimal for intubation, the elongated tubular member maintaining the bent configuration for the endotracheal tube (page 12 line 3-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell further comprising: bending the elongated tubular member and the endotracheal tube into a configuration optimal for intubation, the elongated tubular member maintaining the bent configuration for the endotracheal tube as taught by Reese this would allow the stylet to be used to shape and guide the endotracheal tube while it is being inserted.
In regards to claim 18, Bell in view of Reese teaches the method of claim 12.
Bell does not disclose further comprising: aligning a murphy hole located proximate to the first end of the elongated tubular member with a murphy hole of the endotracheal tube.
However, Reese teaches further comprising: aligning a murphy hole located proximate to the first end of the elongated tubular member with a murphy hole of the endotracheal tube (page 12 line 17-18, Fig 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell further comprising: aligning a murphy hole located proximate to the first end of the elongated tubular member with a murphy hole of the endotracheal tube as taught by Reese as this would allow the suction to continue should the ends of the tubes be obstructed.
In regards to claim 19, Bell in view of Reese teaches the method of claim 12.
Bell does not disclose wherein positioning the handle member in contact with the connector further comprises inserting the connector into a sheath portion located at the first end of the handle member.
However, Reese teaches wherein positioning the handle member in contact with the connector further comprises inserting the connector into a sheath portion located at the first end of the handle member (page 10 line 22-26, Fig 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell wherein positioning the handle member in contact with the connector further comprises inserting the connector into a sheath portion located at the first end of the handle member as taught by Reese as this would provide a way to set and maintain a secure connection between the stylet handle and the endotracheal tube.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 5653231) in view of Muto (US 4512765).
In regards to claim 6, Bell discloses the device of claim 1.
Bell does not disclose wherein the first end of the handle member has a tapered portion.
However, Muto teaches wherein the first end of the handle member has a tapered portion (see Annotated Fig 2 and 3).

    PNG
    media_image2.png
    320
    301
    media_image2.png
    Greyscale

Annotated Fig 2 and 3
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell wherein the first end of the handle member has a tapered portion as taught by Muto as this is a known shape to allow the stylet to at least be partially inserted into the endotracheal tube.
In regards to claim 7, Bell in view of Muto teaches the device of claim 6.
Bell does not disclose wherein the tapered portion of the first end of the handle member forms a male connector configured to receive a connector of an endotracheal tube.
While Muto does not explicitly disclose wherein the tapered portion of the first end of the handle member forms a male connector configured to receive a connector of an endotracheal tube, Fig 2 and 3 show the first end of the handle member being tapered (see Annotated Fig 2 and 3).  While not described as being configured to receive a connector of an endotracheal tube, the drawings may be evaluated for what they may reasonably teach a person of ordinary skill in the art (MPEP 2125).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell to have a tapered shape configured to receive a connector of an endotracheal tube and taught by Muto as this is a known shape in the art for a handle of a stylet and may be used to form a secure connection between the stylet and the tube.
Claim(s) 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 5653231) in view of Venticinque (US 2020/0054849).
In regards to claim 8, Bell discloses the device of claim 1.
Bell does not disclose wherein the elongated tubular member is a malleable metal tube.
However, Venticinque teaches wherein the elongated tubular member is a malleable metal tube (paragraph 50 line 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell wherein the elongated tubular member is a malleable metal tube as taught by Venticinque as this is a known material for such devices in order to provide structure.
In regards to claim 10, Bell discloses the device of claim 1 and Bell further disclose wherein the elongated tubular member is has a soft coating (lubricating coating, column 6 line 45-49).
Bell does not disclose wherein the coating is a synthetic material.
However, Venticinque teaches as stylet with a coating of a synthetic material (coating may be nylon, paragraph 50 line 7-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell wherein the coating is a synthetic material as taught by Venticinque as this is a known material used for coating such devices.
In regards to claim 11, Bell in view of Venticinque teaches the device of claim 10 and Bell further discloses wherein the coating permits the elongated tubular member to slide against the endotracheal tube (outer coating lubricating material, column 6 line 45-49).
Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 5653231) in view of Reese (WO 96/04950) and in further view of Muto (US 4512765).
In regards to claim 16, Bell in view of Reese teaches the method of claim 12.
While Bell discloses that the aperture of the handle (valve 22) may be covered and uncovered to control suction, it does not explicitly disclose wherein not blocking the aperture on the handle member draws ambient air through the aperture of the handle to the connected suction tubing.
However, Muto teaches wherein not blocking the aperture on the handle member draws ambient air through the aperture of the handle to the connected suction tubing (column 1 line 65 – column 2 line 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell wherein not blocking the aperture on the handle member draws ambient air through the aperture of the handle to the connected suction tubing as taught by Muto as this a known way to adjust the vacuum applied through the suction tube.
In regards to claim 20, Bell in view of Reese teaches the method of claim 12.
Bell does not disclose wherein positioning the handle member in contact with the connector further comprises inserting a portion of the first end of the handle member into the connector, wherein the first end of the handle member is tapered.
While Muto does not explicitly disclose wherein the tapered portion of the first end of the handle member forms a male connector configured to receive a connector of an endotracheal tube, Fig 2 and 3 show the first end of the handle member being tapered (see Annotated Fig 2 and 3).  While not described as being configured to receive a connector of an endotracheal tube, the drawings may be evaluated for what they may reasonably teach a person of ordinary skill in the art (MPEP 2125).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bell to have a tapered shape configured to receive a connector of an endotracheal tube and taught by Muto as this is a known shape in the art for a handle of a stylet and may be used to form a secure connection between the stylet and the tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785